WOODS, Circuit Judge
(dissenting). Evidence of carrying on the business of a wholesale liquor dealer at any time before bill found, within the statutory limitation, was admissible. Ledbetter v. United States, 170 U. S. 610, 18 Sup. Ct. 774, 42 L. Ed. 1162. Besides, the charge of the government really was that the defendant was carrying on the business himself under a license issued to his brother. This involved the element of deceit, and evidence of other like transactions fell within the principle of the rule that similar acts to those charged may be proved where intent is involved. Wigmore on Evidence, §§ 216 and 300.
The testimony on both sides was very full as to the sales alleged by the government to have been made in the defendant’s own name, including the book entries. This was a practical admission by the government that the other sales appeared regularly on the books as made and entered in the name of the defendant’s brother who held a license.
For this reason, it seems to me the defendant was not prejudiced by the refusal to admit the books themselves.